Citation Nr: 1009653	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to herbicides.

2.  Entitlement to service connection for a kidney disorder, 
to include as secondary to herbicides and/or diabetes 
mellitus type II.

3.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to herbicides and/or 
diabetes mellitus type II.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to herbicides and/or 
diabetes mellitus type II.

5.  Entitlement to service connection for hypertension, to 
include as secondary to herbicides and/or diabetes mellitus 
type II.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and February 2007 rating 
decisions rendered by the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
declined to reopen the claims for service connection.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2009.  A transcript of the hearing 
is of record.

The RO denied entitlement to service connection for diabetes 
mellitus, hypertension, erectile dysfunction, diabetic 
retinopathy and a kidney disorder in a decision issued in 
July 2003.  That decision was not appealed and would 
ordinarily be final.  38 U.S.C.A. § 7105 (West 2002).  
However, the evidence received since that decision includes 
previously unconsidered service department records that are 
pertinent to the claim.  VA is therefore, required to 
reconsider the issues without requiring new and material 
evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2009).

Following the Supplemental Statement of the Case (SSOC) in 
September 2008, the Veteran submitted additional evidence, 
for which he waived initial RO review and consideration.  In 
light of the waiver, the Board may properly consider the 
evidence in this review.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for diabetes 
mellitus, claimed as due to herbicide exposure; and 
hypertension and erectile dysfunction, to include as 
secondary to herbicides and/or diabetes mellitus are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a kidney 
disorder.

2.  The Veteran has not been diagnosed with diabetic 
retinopathy.


CONCLUSIONS OF LAW

1.  A claimed kidney disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  Claimed diabetic retinopathy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist a claimant at the time that he or she files a 
claim for benefits.  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

By a letter dated in November 2006, the Veteran was notified 
of the evidence that was necessary to substantiate his 
claims.  He was told what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
With respect to the Dingess requirements, in the present 
appeal, the requisite notice was provided to the Veteran in 
that letter.  

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The Veteran's available relevant service treatment 
and personnel records, and VA and private medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  
The Veteran was also provided with VA medical examinations.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under 
the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2009)(emphasis added).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  In this case, the Veteran is not 
shown to have served in the Republic of Vietnam during the 
requisite period of time to be presumed to have been exposed 
to Agent Orange during service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The Veteran seeks entitlement to service connection for a 
kidney disorder and diabetic retinopathy.  He contends that 
both of these disorders were incurred due to service; either 
as a result of in-service herbicide exposure, or as secondary 
to his current diabetes mellitus disability.

Service personnel records do not show the Veteran had service 
in the Republic of Vietnam, such that he may be presumed to 
have been exposed to Agent Orange herbicide in service.  See 
38 U.S.C.A. § 1116(f) (West 2002).  

Service treatment records are negative for any diagnosis or 
findings related to a kidney disorder or diabetic 
retinopathy.  The Veteran's post service VA treatment records 
do not reveal any current diagnoses of a kidney disorder or 
diabetic retinopathy.  In fact, treatment records reflect 
that the Veteran denied a history of a kidney disorder.  An 
intravenous pyelogram (IVP) in June 2000 showed the Veteran's 
kidneys were normal in size, shape and position with no 
evidence of hydronephrosis or soft tissue masses.  SSA 
records show that upon examination in September 1999, the 
Veteran had no eye pathology.  On clinical examination in 
July 2005 and October 2006, the Veteran was not found to have 
diabetic retinopathy.  

The Veteran underwent a VA ophthalmologic examination in 
March 2008 to examine the nature and etiology of the claimed 
diabetic retinopathy.  The examiner's clinical impression was 
that there was no current evidence of diabetic eye disease 
whatsoever, including diabetic retinopathy or diabetic-
induced cataracts.  The Veteran underwent a VA genitourinary 
examination in March 2008.  He denied any history of renal 
insufficiency, nephritis, urinary track infections, renal 
colic, and hospitalization for urinary tract disease or 
malignancy.  A kidney disorder was not diagnosed.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Veteran has not submitted or identified any current 
medical records that show complaints of, treatment for, or 
diagnosis of either a kidney disorder or diabetic 
retinopathy.  As the claimed disabilities are not shown by 
the more probative evidence, the criteria for establishing 
service connection have not been established.  38 C.F.R. § 
3.303.  The Board has considered the Veteran's statements 
that he has kidney disease and diabetic retinopathy but finds 
the medical evidence, showing that he does not have the 
claimed conditions, to be most probative.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for diabetic retinopathy is denied.

Service connection for a kidney disorder is denied.


REMAND

The Veteran contends that his current diabetes mellitus is 
due to exposure to herbicides in service.  He further 
contends that his current hypertension and erectile 
dysfunction disabilities were incurred as a result of 
military service, to include as secondary to herbicide 
exposure and/or diabetes mellitus.

Service personnel records reflect the Veteran's military 
occupational specialties included 43131E, Airport Aircraft 
Mechanic.  Personnel records also show that the Veteran had 
service in Guam, M. I. from December 3, 1968 to July 1970.  
He is noted to have served with the 3960th Consolidated 
Aircraft Maintenance Squadron (CAMS) Strategic Aerospace Wing 
(SAC) and the 3960th Organizational Maintenance Squadron 
(OMS) SAC, and the 43rd OMS Redesignated, at the Anderson Air 
Force Base (AFB) in Guam.  

The service records also show that the Veteran was on "TDY" 
to an unspecified location for 189 days, with a departure 
date of March 15, 1968.  While the "TDY" location is 
unspecified, the Veteran indicates that he was stationed in 
Thailand during this period.  The Veteran was assigned to the 
92nd OMS in May 1968.  The Veteran has submitted a copy of 
his award for a Bronze Star Medal (BSM) with "V" (valor) 
device, for heroism while engaged in military operations 
involving conflict with an opposing foreign force at U-Tapao 
Airfield, Thailand on August 7, 1968.  

The Veteran has testified that he was exposed to herbicides 
in Guam by Agent Organe being stored on the base and 
periodically sprayed around the flight line and airplane 
storage areas.  He also testified that while in Thailand, the 
flight line on his military base was bombed.  He stated that 
after the attack, the foliage near the planes, the flight 
line, and storage areas and the B-52 planes were sprayed with 
a defoliant.  He believes that the defoliant used was Agent 
Orange because after the spraying occurred, the foliage in 
those areas became brown and less dense, and the areas became 
more visible.  

The Board acknowledges that in cases where, as here, a claim 
is brought by a Veteran who engaged in combat, satisfactory 
lay or other evidence that a disease or injury was incurred 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating occurrence in 
service.  See 38 U.S.C.A. § 1154(b).

Nonetheless, VA has specific procedures to determine whether 
a veteran was exposed to herbicides in a location other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n., directs that the RO send a 
detailed statement of the Veteran's claimed herbicide 
exposure to the Compensation and Pension (C&P) Service via e- 
mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of 
the Department of Defense (DoD) inventory of herbicide 
operations to determine whether herbicides were used or 
tested as contended.  If the exposure is not verified, the RO 
is directed to send an inquiry to the Joint Services Records 
Research Center (JSRRC) for verification.  

As the claim is being remanded for other development as noted 
below, the Veteran's specific allegations of herbicide 
exposure in Thailand, and any possible exposure in Guam, 
should be investigated and developed as prescribed in M21-
1MR.

Service treatment records were negative for diabetes 
mellitus, hypertension, or erectile dysfunction.  Post-
service private treatment records reflect a diagnosis of 
"new onset of diabetes mellitus" in February 1994, and 
diagnoses of diabetes mellitus, morbid obesity, and high 
blood pressure in March 1994.  VA treatment records reflect 
diagnosis and treatment of erectile dysfunction, as well as 
ongoing treatment of diabetes mellitus and hypertension.  

The Veteran was afforded VA examinations for his diabetes 
mellitus, hypertension, and erectile dysfunction in March 
2008.  At a March 2008 VA genitourinary examination, another 
examiner opined that the Veteran's erectile dysfunction was 
"more likely than not secondary to his diabetes mellitus."  
In a March 2008 report, a nurse practitioner opined that the 
Veteran's essential hypertension was "less likely than not, 
50/50 probability, related to his diabetes mellitus since 
both were diagnosed at the same time."  The etiology of 
diabetes mellitus was not discussed.  In a June 2008 
addendum, the nurse stated that she had since reviewed the 
claims file, and it was her opinion that it was "likely as 
not a 50/50 probability" that the Veteran's diabetes 
mellitus was related to both Agent Orange exposure and his 
current obesity.  

The Board notes the nurse practitioner's opinion as it 
relates to hypertension is flawed, in that she states that it 
is both "less likely than not" and also a 50/50 probability 
that the Veteran's essential hypertension is related to 
diabetes mellitus.  The Board notes further that rationales 
were not provided for any of the nexus opinions regarding the 
etiology of the current diabetes mellitus and erectile 
dysfunction.  Case law provides that once the Secretary 
undertakes to provide an examination, even if not statutorily 
obligated to do so, he must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Board notes that there may be outstanding VA 
treatment records.  At the time of his initial claim for 
service connection, the Veteran reported treatment at the 
Orlando, Florida VA medical center (VAMC) from February 1994 
to December 2002.  The claims file only contains records from 
this VAMC dated between August 2002 and June 2003.  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request pertinent VA medical records dating from 
February 1994 to July 2002 from the VAMC in Orlando.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact appropriate 
sources to attempt to verify the Veteran's 
dates of service in Thailand.

2.  Comply with the provisions of VA's 
Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C.10.n and attempt to verify the Veteran's 
claimed herbicide exposure as follows:

a) Furnish a detailed description of the 
Veteran's claimed exposure while stationed 
with the 92nd OMS and any other unit in 
Thailand from March 1968 to December 1968; 
and while with the 3960th CAMS and OMS, the 
43rd OMS, at the Anderson AFB in Guam 
between December 1968 and July 1970, to 
C&P service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE and request a 
review of DoD's inventory of herbicide 
operations to determine whether herbicides 
were used as contended.  

b) If a negative response is received from 
the C&P Service, request verification of 
exposure to herbicides from the JSRRC.  

3.  The RO should attempt to obtain VA 
treatment records dated between February 
1994 and July 2002, from the Orlando VAMC 
and associate them with the Veteran's 
claims file.

4.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA examination to ascertain the 
nature and etiology of the Veteran's 
diabetes mellitus, hypertension, and 
erectile dysfunction.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

a) The examiner is asked to express an 
opinion as to whether the Veteran's 
currently diagnosed diabetes mellitus, 
hypertension, and erectile dysfunction 
disabilities are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's military service, 
and specifically to the claimed in-service 
exposure to herbicides.  

b) The examiner should also opine as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater possibility) 
that the hypertension and erectile 
dysfunction were caused or aggravated by 
the Veteran's diabetes mellitus.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


